PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
CASCADES CANADA ULC
Application No. 16/374,463
Filed: April 03, 2019
For: COMBUSTION OF STREAMS DERIVED FROM HOT WATER EXTRACTION OF WOOD MATERIAL
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed December 29, 2021, caption as PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED PRIORITY CLAIM, which is being treated under the provision of 37 CFR 1.55(f), to accept a delayed submission of certified copy of a foreign application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Christopher Singer appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application on February 08, 2022.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on April 03, 2019. 

A review of the file record indicates that the petitioner submitted $2,100 towards the petition fee.  However, the petition fee for a petition under 37 CFR 1.55(f) is $220, as set forth in 37 CFR 1.17(g).  The overpayment in the amount of $1,880 will be refunded back to petitioner’s credit card account from which the original payment was made.

Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584. Questions concerning status or examination of the application should be directed to the Technology Center 1700 at (571) 272-1700.
/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions